The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-15 and 17-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  In claim 11, lines 2-4 and 10, the one or more channels running through each phalange (including a distal phalange) and having an outwardly flared mouth at each end is supported neither in the drawings nor in the specification.  Particular attention is directed to Figures 7-8 and 12, which appear to depict an outwardly flaring mouth at only one end of the distal phalanx.  [Note: claims 2 and 16 are deemed to be supported in that “plurality of phalanges” (emphasis added) may be interpreted collectively, in light of Applicant’s disclosure.]
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The scope of claim 6 is confusing relative to the language newly added to claim 1.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiken et al., US 2018/0098862 A1, in view of Tenim et al., WO 2016/005871 A1.  Kuiken et al. disclose a prosthetic hand and digits (abstract; drawings), each digit comprising a channel through which a cable passes to cause flexing of finger joints (paragraphs 0030-0031, 0039), the channel at each end having a mouth that is round and outwardly flaring to innately reduce stress concentrations (Figure 7; MPEP § 2125; paragraph 0046), each digit further including a knuckle (MCP) joint, a proximal phalange, at least one interphalangeal joint, and a distal phalange at a tip region of the digit (Figures 1A, 1B, 4-5, and 7-8; paragraph 0041).  Kuiken et al. apparently lack more than one extension spring 702 (Figure 7) for each digit, but such was common in the art at the effective filing date of the present invention, as seen from Figures 14-15 of Tenim et al., WO 2016/005871 A1 (paragraph bridging pages 7 and 8), and an additional flat spring 702 at each of the distal interphalangeal (DIP) joints (Kuiken et al.: paragraphs 0040-0041) would have been an obvious variant in order to enhance compliance and resilience (paragraphs 0042, 0048), with further motivation (to combine) provided by Tenim et al. likewise being directed to underactuated prosthetic hands with similar components.
Regarding claims 4 and 6, cable tension is adjustable by activating the motor 106 or Bowden cable 112 and by replacing the distal spring 706 or the extension spring 702 with one having different spring characteristics (and thus altering cable tension for a given degree of finger flexion; paragraphs 0041-0042, 0049-0050).  Regarding claim 9, Kuiken et al. lack mention of a main control printed circuit board, but such was commonly used in the art at the effective date of the present invention and would have been obvious to the ordinary practitioner in order to control the motor 106 based upon signals from electrodes, sensors, and/or switches (paragraph 0006) so as to facilitate user control of the hand prosthesis.  Regarding claim 16, attention is directed to Applicant’s own definition of “palmar side” on page 5, line 19, of the specification.  Regarding claims 19-20, “the [extension] springs are pre-tensioned such that the MCP joint flexes completely before the PIP joint flexes” for effecting a chuck grip and a wide grasp (paragraph 0041), so the MCP or knuckle joint bending before the DIP joint would have been immediately obvious to the one of ordinary skill in the art.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the drawings and passages referenced above.
	Applicant’s remarks have been considered and are adequately addressed in the grounds of rejection as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774